Title: From George Washington to Jonathan Williams, Jr., 15 April 1780
From: Washington, George
To: Williams, Jonathan Jr.


          
            Sir
            Morris-town April 15th 1780.
          
          Your Letter of the 15th of Feby accompanying a case of Margeaux wine, came safe to hand. My thanks are offered for both—& I wish these may be as acceptable as the terms in which the Wine was presented, are polite; I shall then have made the return which seems most agreeable to your wish, altho’ it will be far short of the sense I entertain of the obligation. I am, Sir Your most Obt humble servant
          
            G: Washington
          
         